Ames, J.
The instructions requested by the defendant were properly refused. It was enough for the purposes of the trial that the paper document in controversy purported upon its face to be a negotiable promissory note. Even if the signature purporting to be that of the payee had been a forgery, the signature of the maker was admitted to be genuine, — a fact which was quite enough, under the circumstances described, to render him liable in some form of action to the plaintiff. Lobdell v. Baker, 1 Met. 193. Cabot Bank v. Morton, 4 Gray, 156. Merriam v. Wolcott, 3 Allen, 258. The transfer of the note, and the plaintiff’s claim upon it, would be a sufficient consideration for the defendant’s alleged promise. If the contract between the plaintiff and the defendant was that the latter would purchase the note at a discount, and take his chances as to the genuineness of the indorsement, it was clearly not for the plaintiff to prove its genuineness. The delivery of the note was sufficient, under such a contract, to transfer the plaintiff’s title to the defendant.
The rulings given by the court were correct, and all that the case required. The evidence tended to show a sale of the note at an agreed price, which the defendant had not paid. The note had not been paid at maturity, and both parties understood that there were doubts as to the genuineness of the indorsement. There is no suggestion of any misrepresentation on the part of the plaintiff, or mistake on that of the defendant. If the defendant saw fit in this state of things to buy this discredited paper, and " take his chances ” upon a matter which both parties understood to be doubtful, we can see no reason why he should not pay the price which he agreed to pay. Exceptions overruled.